DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Colin Jamieson on May 19, 2021.
The application has been amended as follows: 
Claims 1, 21 and 22 are amended.
 1. (Currently Amended) An electron beam vaporizer for vaporizing a vaporization material, the electron beam vaporizer comprising: 
an electron beam source for generating an electron beam; 
an electron beam deflector for deflecting the electron beam; 
a ring crucible having a passage opening[[;]]configured to receive a rod, and the rod comprising the vaporization material, wherein an outer edge of the rod is adjacent to an inner edge of the ring crucible such that there is a gap between the inner edge of the ring crucible and the outer edge of the rod; and 
a controller configured to control the electron beam deflector to deflect the electron beam, 
wherein the controller is configured to control the electron beam deflector to alternately form a first deflection pattern and a second deflection pattern from the electron beam, 
wherein the first deflection pattern has a lower power density than the second deflection pattern, 
wherein the first deflection pattern is generated at least on the rod and the second deflection pattern is generated at least on a portion of the outer edge of the rod and on a portion of the inner edge of the ring crucible.

an electron beam source for generating an electron beam; 
an electron beam deflector for deflecting the electron beam; 
a ring crucible having a passage opening[[;]] configured to receive a rod, and the rod comprising the vaporization material, wherein an outer edge of the rod is adjacent to an inner edge of the ring crucible such that there is a gap between the inner edge of the ring crucible and the outer edge of the rod; and 
a controller configured to control the electron beam deflector to deflect the electron beam, 
wherein the controller is configured to control the electron beam deflector to alternately provide a first irradiation pattern and a second irradiation pattern via the electron beam, 
wherein the first irradiation pattern has a lower power density than the second irradiation pattern, 
wherein the first irradiation pattern is generated at least on the rod and the second irradiation pattern is generated at least on a portion of the outer edge of the rod and on a portion of the inner edge of the ring crucible and the second irradiation pattern is configured to additionally clean the portion of the inner edge of the ring crucible. 

22. (Currently Amended) An electron beam vaporizer for vaporizing a vaporization material, the electron beam vaporizer comprising: 
an electron beam source for generating an electron beam; 
an electron beam deflector for deflecting the electron beam; 
a ring crucible having a passage opening[[;]] configured to receive a rod, and the rod comprising the vaporization material, wherein an outer edge of the rod is adjacent to an inner edge of the ring crucible such that there is a gap between the inner edge of the ring crucible and the outer edge of the rod; and 
a controller configured to control the electron beam deflector to deflect the electron beam to alternately irradiate: 

according to a second irradiation pattern with a second power density, a region comprising at least a portion of the outer edge of the rod and a portion of the inner edge of the ring crucible; 
wherein the first power density differs from the second power density


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed arrangement including the rod and ring crucible along with the specific control of the electron beam to alternately form the claimed first and second deflection patterns in the manner claimed.
It is noted applicants have amended terms to preclude interpretation under 112(f) and also overcome the 112 rejections as previously applied.
Further to the prior art, other teachings of interest include Wenzel (DE102007-063364) that teaches separation of a beam into two parts by defection but does not teach the claimed alternate formation thereof and there would be no reason to modify the same as the beams are on different objects.
Sachs (2014/0099450) teaches controlling elements of an electron beam, including the energy density, but the beam is alternately controlled in order to evaporate source material and also ablate coating material from the substrate, so there would be no direction to modify the power density applied to the source.
Other teachings including Malischke (JP2003/034864) teach controlling electron beam and deflecting the beam into different parts but fail to teach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715